NOT FOR PUBLICATION                          FILED
                                                                         APR 19 2016
                    UNITED STATES COURT OF APPEALS
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


DECHAO MA,                                       No. 13-73452

              Petitioner,                        Agency No. A200-275-364

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 13, 2016**

Before:      FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Dechao Ma, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief




 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for

review.

      We do not consider the materials Ma references in his opening brief that are

not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-64 (9th

Cir. 1996) (en banc).

      Substantial evidence supports the agency’s conclusion that Ma did not

establish that his past harm rose to the level of persecution. See Gu v. Gonzales,

454 F.3d 1014, 1021 (9th Cir. 2006) (brief detention, beating, and interrogation did

not compel a finding of past persecution). Substantial evidence also supports the

agency’s conclusion that Ma did not establish an objectively reasonable fear of

future persecution. See id. at 1022. Thus, Ma’s asylum and withholding of

removal claims fail.

      Finally, substantial evidence supports the agency’s denial of Ma’s CAT

claim. He failed to establish it is more likely than not he would be tortured if

returned to China. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.



                                       2                                       13-73452